UNITED STATES SECURITIES AND EXCHANGE COMMISSION washington, d.c. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 12, 2011 MARINE PRODUCTS CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-16263 58-2572419 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2801 Buford Highway, Suite 520, Atlanta, Georgia 30329 (Address of principal executive office) (zip code) Registrant's telephone number, including area code: (404) 321-7910 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On January 12, 2011, Marine Products Corporation issued a press release titled, “Marine Products Corporation Plans to Announce Fourth Quarter and Annual 2010 Financial Results and Host a Conference Call on January 26, 2011.” The press release announced the date that Marine Products Corporation will release its fourth quarter and annual 2010 financial results.This release also provided the related conference call information. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit 99 - Press Release dated January 12, 2011 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Marine Products Corporation has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Marine Products Corporation. Date: January 13, 2011 /s/ Ben M. Palmer Ben M. Palmer Vice President, Chief Financial Officer and Treasurer -3-
